Citation Nr: 0125560	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the October 1996 award of dependency and indemnity 
compensation (DIC) benefits to the appellant as surviving 
spouse of the veteran was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran, who had active service from November 1942 to 
September 1944, died in September 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which implemented a June 1997 proposal to 
terminate an October 1996 grant of DIC benefits, based on 
clear and unmistakable error (CUE).  

In September 2000, the appellant testified before the 
undersigned member of the Board at a personal hearing via 
videoconference.  In February 2001, the Board remanded this 
case to the RO for further action which has since been 
accomplished.  


FINDING OF FACT

The October 1996 determination in which the RO awarded DIC 
benefits to the appellant as surviving spouse of the veteran 
was not supported by the evidence then of record and 
consistent with VA laws and regulations then in effect.





CONCLUSION OF LAW

The October 1996 award of DIC benefits to the appellant as 
surviving spouse of the veteran was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 101(3), (31) (West 1991); 
38 C.F.R. § 3.105(a) (2001); 38 C.F.R. §§ 3.1(j), 3.50(a) and 
(c), 3.54, 3.57(a) and (d), 3.205(a), 3.210 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103.  The 
record shows that the appellant was notified in the November 
1997 decision; the December 1999 statement of the case; and 
the May 2001 supplemental statement of the case, all sent to 
her, of the reasons and bases for the denial of her claim.  
In addition, at her personal hearing, she was informed of 
evidence that could support her claim yet she failed to 
submit this evidence.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
decision, statement of the case, and supplemental statement 
of the case, informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board remanded this case for additional evidence 
and the appellant was given an opportunity to submit 
additional evidence and argument.  The appellant has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of her 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  
There is sufficient evidence of record to decide her claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the appellant has been given 
ample opportunity to provide evidence and argument in support 
of her claim.  In short, the Board finds that the appellant 
has been given adequate notice of the need to submit evidence 
or argument and that she is not prejudiced by this decision. 


Background

The record reflects that the veteran married J.M. in November 
1941.  They divorced in the 1950's.  In May 1969, the veteran 
submitted a VA Form 21-686c, Declaration of Marital Status, 
in which he indicated that he married T.F. in February 1967.  
The supporting documentation was also submitted showing that 
the veteran and T.F. were married and the parents of two 
children.  In February 1970, a third child was born to T.F. 
and the veteran.  In December 1981, the veteran and T.F 
divorced.  In January 1982, the veteran reported this change 
in marital status and submitted the supporting documentation.  

In March 1985, the veteran submitted an application for 
vocational rehabilitation training and did not report that he 
had a spouse.  In June 1990, the veteran submitted a 
financial status report in which he indicated that he was 
divorced.  

In 1988, the veteran was incarcerated where he remained until 
1992.  

In September 1996, a VA Form 21-686c, Declaration of Status 
of Dependents was received.  In that form, that veteran 
indicated that he began a common law marriage with the 
appellant in January 1995 and that the appellant's son was in 
their custody.  Documentation was submitted showing that the 
appellant had previously been married to another person, but 
they divorced in 1985 and that she had a child.  In addition, 
a "Declaration and Registration of Informal Marriage" was 
submitted which showed that the veteran and the appellant 
registered their marriage in the State of Texas before a 
county clerk in September 1996.  It also indicated that they 
resided together in the State of Texas.  The veteran died 11 
days later.  Within several days of his death, a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Pension and Accrued Benefits of a Surviving Spouse or Child" 
was received.  In this application, the appellant indicated 
that she and the veteran married in January 1995.  She also 
indicated that her claim was limited to DIC benefits only.  A 
copy of the Certificate of Death was received which listed 
the appellant as the veteran's spouse at the time of his 
death.  In addition, documentation was received showing that 
the appellant paid for the veteran's burial.

In October 1996, the RO granted entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  Service 
connection for the cause of the veteran's death was denied.  

In February 1997, correspondence was received from the 
veteran's son and daughter-in-law in which they stated that 
the appellant never resided with the veteran and that the 
appellant's minor child never resided with the veteran.  They 
stated that the appellant was defrauding VA.

In June 1997, the appellant was notified that VA proposed to 
terminate the October 1996 grant of DIC benefits.  She was 
informed that her common law marriage to the veteran needed 
to be established and also, that proof that her son was a 
member of the veteran's household while he was alive needed 
to be shown.  She was requested to submit supporting 
documentation.  

In August 1997, correspondence was received from the 
appellant in which she indicated that she and the veteran 
were considered to be married in the State of Texas prior to 
the veteran's death.  In addition, she completed a VA Form 
21-4171, Supporting Statement Regarding Marriage.  In that 
form, she indicated that she lived with the veteran at two 
residences during two periods of time, from January 1995 to 
December 1995 and from January 1996 to April 1996, during his 
lifetime.  The second address was the one listed on the 
veteran's Certificate of Death.  However, she also indicated 
that they were separated from January 1995 to April 1996 
while he was hospitalized at a VA facility (when she 
apparently resided at the address listed on the Certificate 
of Death).  She indicated that she had no neighbors who knew 
them to be husband and wife as those neighbors had moved and 
she did not associate with the other neighbors.  She 
indicated that she and the veteran did not have any children 
together. 

The appellant also submitted various documentation.  First, 
she submitted a letter from an Acting Veteran's Service 
Officer dated in March 1997 which certified that she was 
considered to be the veteran's surviving spouse by VA.  
However, this letter was sent prior to the proposed 
termination letter and reflected VA's former determination 
that she was the veteran's surviving spouse.  Secondly, she 
also submitted a copy of the "Declaration and Registration 
of Informal Marriage" which showed that the veteran and the 
appellant registered their marriage in the State of Texas 
before a county clerk in September 1996 and that that they 
resided together in the State of Texas.  Thirdly, she 
submitted a copy of the VA Form 21-686c, Declaration of 
Status of Dependents, which had previously been submitted 
before the veteran died.  Fourthly, she submitted lay 
statements which were completed on VA Forms 21-4170, 
Statements of Marital Relationship.  

The first VA Form 21-4170, Statement of Marital Relationship, 
was completed by a friend of the veteran and of the 
appellant.  He stated that he had known the veteran about 3 
years and had known the appellant about 3 and 1/2 years.  He 
indicated that he visited the veteran about once or twice a 
month either by himself or with the appellant.  He indicated 
that he visited the appellant once or twice a week for 
business lunches or in connection with business.  He stated 
that the veteran and the appellant were generally known as 
husband and wife and they never denied their marriage.  The 
individual stated that he believed the veteran and the 
appellant to be husband and wife and they had requested that 
he be their best man.  He stated that he had referred to them 
and had heard them referred to as husband and wife.  He 
stated that the veteran and the appellant lived together from 
January 1995 to April 1996 in Corpus Christi, Texas and 
thereafter lived together from April 1996 to September 1996 
until the veteran's death in a San Antonio, Texas Hospital.  
He stated that the veteran and the appellant lived together 
continuously and that he had visited them from time to time.  
The individual stated that a ceremonial marriage between the 
veteran and the appellant never took place, as they had 
intended, but he had always been treated as the "best man" 
and that the two of them had a close relationship, shared 
many interests, and raised the appellant's son together as 
their own.  

The second statement, was completed by a VA medical center 
employee.  He stated that he had known the veteran about 21-
22 months and had known the appellant about 20-21 months.  He 
indicated that he visited the veteran when the veteran was 
treated at the VA medical center.  He stated that the veteran 
and the appellant were generally known as husband and wife 
and they never denied their marriage.  The individual stated 
that from the time he met the veteran, he was interested in 
obtaining benefits for his wife from December 1994 or January 
1995.  He stated that he had referred to them and had heard 
them referred to as husband and wife.  He stated that he had 
no knowledge regarding whether or not the veteran had resided 
together, but as far as he knew, the veteran and the 
appellant lived together as they always provided information 
to the effect that they did. 

Other information submitted was duplicative of evidence of 
record.  

In a November 1997 Administrative Decision, it was determined 
that a common law marriage was not established between the 
veteran and the appellant during the veteran's lifetime.  It 
was concluded there was no establishment of a marital 
relationship prior to September 1996.  Thus, it was concluded 
that there was no common law marriage for one year prior to 
the veteran's death.  It was also determined that the 
appellant's son was not a member of the veteran's household 
during his lifetime.  It was noted that the appellant did not 
submit any evidence such as tax statements, bank statements, 
etc., with dates of record showing that the veteran and the 
appellant held themselves out to be man and wife prior to his 
death.  In a November 1997 letter, the appellant was informed 
that her DIC benefits had been terminated effective December 
1997.  The appellant appealed this determination.  

In September 2000, the appellant testified before the 
undersigned member of the Board at a personal hearing.  At 
that time, the appellant and her representative advanced 
certain arguments.  First of all, they maintained that there 
was no CUE in the October 1996 decision which granted the 
appellant DIC benefits as the veteran's surviving spouse.  
Second, they asserted that the appellant is the veteran's 
legal surviving spouse.  In support of their arguments, they 
asserted that Texas recognizes common law marriages, as does 
VA, and the veteran and the appellant clearly had a common 
law marriage during his lifetime.  They maintained that the 
document showing that they have a common law marriage states 
that they embarked into that marriage in January 1995, which 
was over one year prior to the veteran's death.  During their 
common law marriage of a year and a half, they held 
themselves out to the public as man and wife.  The appellant 
and her representative indicated that the appellant's 
supporting statements of a friend and of an acquaintance 
support her assertions.  The appellant herself specifically 
indicated that from January 1, 1995 until the veteran's 
death, the 2 of them lived together and acted in the manner 
that spouses act and were man and wife in the State of Texas.  
Other than the veteran's hospitalization, they were not 
separated for any reason or for any length of time.  The 
appellant indicated that she never really used the veteran's 
last name because she wanted to retain her own last name for 
her business purposes.  The appellant indicated that she and 
the veteran each owned homes, but they basically lived in 
both homes, in each other's homes.  The appellant indicated 
that she did not file a tax return in 1995 and that the 
veteran was not the beneficiary on her insurance policy.  The 
appellant indicated that she could submit information 
regarding her tax return after the hearing.  The appellant 
also indicated that while she was married to the veteran, her 
son was under the age of 18 years and lived with them.  The 
appellant and her representative indicated that the veteran's 
son and his wife who submitted the letter in which they 
alleged that the appellant was not the veteran's surviving 
spouse were not credible.  They maintained that this son 
considered the appellant to be the surviving spouse and her 
son to be the veteran's son's younger brother until there was 
a family argument over money.  The appellant indicated that 
when the veteran died, he left property to both her and his 
son, but she was also left money from a bank account and that 
she believed that her name was added on to the account by the 
veteran.  The appellant indicated that the veteran was 
previously incarcerated and that his name had been in the 
news and he did not want his past problems to negatively 
impact the appellant's business, so she did not take his last 
name.  However, she asserted that she never hid the fact that 
she was married to him and neither did he.  

In February 2001, the Board remanded this case to the RO for 
the RO to obtain the veteran's VA records in order to 
establish where and when he was hospitalized and in order to 
ascertain whether or not he held himself out to be the 
appellant's spouse for more than one year prior to his death.  

Thereafter, the veteran's medical records were received.  
These VA medical records show that the veteran was 
hospitalized at a VA facility from April 2, 1996 to May 14, 
1996, for treatment of his Non-Hodgkin's Lymphoma, which 
ultimately resulted in his death.  During that period of 
time, when VA inquired of his marital status, the veteran 
reported that he was divorced.  He related that prior to the 
hospital admission, he lived alone and that his son had 
stayed with him.  It is entirely clear from the records that 
VA consulted the veteran's son as his next of kin and there 
was no mention whatsoever of the appellant, as an 
acquaintance or as his spouse.  In addition, it was clear 
that the veteran lived alone or with his son prior to April 
1996, when he was hospitalized.

Thereafter, the veteran's cancer progressed and he was 
transferred from the VA hospital to VA hospice care where he 
remained until he died in September 1996.  A review of the 
records from this period of time shows that the veteran 
initially reported that he was divorced and that his son was 
his next of kin.  He related that prior to his hospital 
admission, he resided with his son.  In July 1996, the 
veteran reported that he had met a young woman through real 
estate business.  He also indicated that he was engaged to 
this woman and they were discussing marriage in Nicaragua at 
the end of July of 1996.  However, he later indicated that he 
was ambivalent regarding this "partner."  In August 1996, 
it was noted that the veteran had a frequent visitor with 
whom he was discussing marriage.  It was noted that his 
marital status was divorced and that he was engaged to this 
woman, the appellant.  Within 2 weeks of the veteran's death, 
the veteran's condition deteriorated and confusion and a head 
injury was reported.  During that two weeks, the veteran 
apparently "married" the appellant and reported this 
marriage to his caregivers.  The veteran died in late 
September 1996.



Analysis

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three- 
pronged test to determine whether CUE is present in a prior 
determination: ( 1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Moreover, 
an alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

In light of the foregoing, the record must show that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

VA law and regulations in effect in 1996 and at the present 
time provide that a "surviving spouse" of a veteran who 
served during wartime may be eligible to receive VA death 
pension benefits.  38 U.S.C.A. § 1541.  38 U.S.C.A. § 101(3) 
states that the term "surviving spouse" means a person who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  Additionally, 
the law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued. 
38 C.F.R. § 3.1(j).  In pertinent part, for VA death benefits 
purposes, the veteran must have been married to the appellant 
for over one year or for any period of time if a child was 
born of the marriage.  38 C.F.R. § 3.54.  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Under VA regulations in effect in 1996 and at the present 
time, a child of the veteran means an unmarried person who is 
a legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death or an illegitimate child; and (i) is under 
the age of 18 years; or (ii) who, before reaching the age of 
18 years, became permanently incapable of self-support; or 
(iii) who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction in 
an approved educational institution.  38 C.F.R. § 3.57(a).  
38 C.F.R. § 3.57(d) requires, in pertinent part, that the 
stepchild be a child of the veteran's spouse.  In addition, 
38 C.F.R. § 3.210 requires that the stepchild be the child of 
the veteran's spouse who was a member of the veteran's 
household.  

In this case, when the RO determined in October 1996 that the 
appellant was the surviving spouse of the veteran for VA 
purposes, this determination was not supported by the 
evidence then of record and consistent with VA laws and 
regulations then in effect.  The VA treatment records dated 
from April 1996 through the veteran's death clearly show that 
the veteran was not married to the appellant or anyone else 
when he was treated by VA from April to May 1996.  His son 
was his next of kin.  Prior to admission to the VA hospital, 
he lived alone, with his son living with him to provide 
assistance when necessary.  There was no mention of the 
appellant in any of those records.  In May 1996, the veteran 
entered VA hospice care where he remained until he died.  
Again, when the veteran was admitted to this hospice care, he 
reported that he was divorced, that his son was his next of 
kin, and that he lived alone with his son's assistance prior 
to entry into VA medical care in April 1996.  Again, there 
was no mention of the appellant.  It was not until July 1996 
that the veteran initially reported meeting the appellant and 
then that they began discussing marriage.  He reported that 
he was "engaged to her," not that he was already in a 
common law marriage with her.  In fact, since the veteran was 
in hospice care continuously, clearly he was not residing 
with the appellant and her son.  At the end of July and 
beginning of August 1996, the veteran was discharged for one 
week to conclude his personal affairs.  There is no report 
that he was with the appellant during that period of time.  
Rather, in September 1996, in the midst of a short period of 
time prior to his death, the veteran reported that he finally 
married the appellant.  He died within 2 weeks.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam 
order), the Court held that VA has constructive notice of VA-
generated documents that could "reasonably" be expected to be 
part of the record and that such documents are thus 
constructively part of the record before the VA even where 
they were not actually before the adjudicating body.  
Therefore, even though it is apparent that the veteran's VA 
medical records dated from April 1996 until the veteran's 
death were not actually of record in October 1996, the Board 
must consider that these VA records were constructively of 
record and before the RO in October 1996 when the 
determination to award DIC to the appellant as the veteran's 
surviving spouse were made.  Id.  

Therefore, the evidence of record at the time of the October 
1996 determination included the aforementioned VA medical 
records; the veteran's September 1996 VA Form 21-686c, 
Declaration of Status of Dependents, which was completed on 
the day of the veteran's death; the "Declaration and 
Registration of Informal Marriage" which showed that the 
veteran and the appellant registered their marriage in the 
State of Texas before a county clerk in September 1996; the 
appellant's VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits of 
a Surviving Spouse or Child;" a copy of the Certificate of 
Death which listed the appellant as the veteran's spouse at 
the time of his death; and various other documentation 
regarding the veteran's burial and past marriages/divorces of 
the veteran and the appellant.  

A review of this evidence must be conducted.  The Court has 
held that it is the Board's duty to determine the credibility 
and weight of the evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  As noted, the VA medical records clearly show 
that the veteran and the appellant never resided together and 
were informally married in September 1996, just prior to his 
death.  The veteran lived alone or with his son prior to his 
hospitalization in April 1996.  They also show that the 
veteran himself maintained that he was engaged to her as of 
July 1996 and was not married to her until September 1996.  
Conversely, on the veteran's September 1996 VA Form 21-686c, 
Declaration of Status of Dependents, which was completed on 
the day of the veteran's death, the veteran reported that he 
married the appellant in January 1995.  The Board notes that 
this statement clearly contradicts the documentary record 
consisting of the chronological VA treatment records.  The 
Board finds that the documentary record is more persuasive 
because the statements the veteran made during his VA 
hospitalization and during hospice care were made 
contemporaneously and obviously not for any person's gain.  
The veteran previously had reported to VA his next of kin as 
being his son and this was in response to who should be 
contacted if he became incapacitated or died.  It appears 
clear to the Board that the veteran was truthful on those 
reports to VA.  In addition, there is a progression shown in 
the VA records of when he met the appellant and the course of 
their relationship.  This gives credibility to those records.  
The Board believes that the statements made on the veteran's 
September 1996 VA Form 21-686c, Declaration of Status of 
Dependents, were made to establish the appellant as his wife 
for a longer period of time with the purpose in mind of 
getting her VA benefits.  It is significant to note that the 
veteran "completed" this form when he had mental confusion 
and a head injury, within a short period of time before he 
expired.  The veteran's medical state is detailed in the 
medical records.  It also appears clear that the form was 
completed by another person and was simply signed by the 
veteran.  The Board, at bottom, does not believe the 
information provided by the veteran on the very day of his 
death -- that he and the appellant had had a common law 
marriage since January 1995 -- when this information is 
compared to the earlier documentary record which directly 
contradicts it and was made prior to his severe mental and 
physical deterioration.  

The "Declaration and Registration of Informal Marriage" 
showed that the veteran and the appellant registered their 
marriage in the State of Texas before a county clerk in 
September 1996.  It also indicated that they resided together 
in the State of Texas.  However, clearly they did not reside 
together.  The documentary record shows that the veteran 
lived alone or with his son prior to VA hospitalization in 
April 1996.  Thereafter, the veteran was in VA hospice care 
until his death.  It seems clear that the veteran was taken 
to the county clerk's office and this document was executed.  
However, he thereafter returned to hospice care and was given 
the medical attention he needed.  The veteran was gravely ill 
at this point.  This document does not establish that the 
appellant and the veteran were married as common law man and 
wife for more than one year prior to his death.  

The copy of the Certificate of Death listed the appellant as 
the veteran's spouse at the time of his death.  In addition, 
documentation was received showing that the appellant paid 
for the veteran's burial.  This document does not establish 
that the appellant and the veteran were married as common law 
man and wife for more than one year prior to his death.  

In sum, the Board finds that it is clear that the RO should 
have concluded that the appellant and the veteran were not 
common law man and wife until September 1996.  The conclusion 
that the appellant was the surviving spouse of the veteran 
for VA purposes was not supported by the evidence then of 
record and consistent with VA laws and regulations then in 
effect.  The evidence then of record, in considering the VA 
records which were constructively of record, did not 
establish that the veteran and the appellant resided together 
as man and wife for more than one year prior to his death.  A 
review of the VA medical records clearly shows, with no 
doubt, that it was impossible for the veteran and the 
appellant to have been living together from April 1996 onward 
as he was residing at VA without her.  The record also showed 
that prior to that time, he lived alone or with his son.  
Moreover, the record shows that the veteran was not married 
to the appellant until September 1996 and repeatedly reported 
his marital status to VA personnel as being divorced prior to 
that time.  He also reported the progression of his 
relationship to the appellant.  He indicated that he had met 
her, became engaged to her, and finally married her in 
September 1996.  As noted, VA regulations required, at the 
time of the October 1996 determination that, for VA death 
benefits purposes, the veteran must have been married to the 
appellant for over one year or for any period of time if a 
child was born of the marriage.  38 C.F.R. § 3.54.  There is 
no question that no children were born of the union of the 
appellant and the veteran and there is no question that the 
record in October 1996 showed that the veteran and the 
appellant were not married for more than one year when the 
veteran died.  A review of the October 1996 determination 
does not show that the pertinent VA regulation was considered 
or applied.

Thus, the correct facts, as they were known at the time were 
constructively before the adjudicator, but the statutory and 
regulatory provisions extant at the time were incorrectly 
applied as the RO failed to consider if the veteran and 
appellant lived together for more than one year prior to his 
death as was required in the pertinent VA regulation.  This 
error is "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  

If the RO had applied the VA law and regulations correctly, 
the determination that the appellant was the veteran's 
surviving spouse would not have been made.  Thus, the error 
made in the application of the law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. 

The RO did not merely misinterpret the facts in this case.  
Rather, the RO did not apply pertinent provisions of VA law 
and regulation to those facts.  In light of the foregoing, 
the Board finds that the record shows that the applicable 
laws and regulations were not correctly applied in the 
decision at issue.  Thus, the October 1996 award of DIC 
benefits to the appellant as surviving spouse of the veteran 
was clearly and unmistakably erroneous.  It therefore follows 
that the appellant's child is not considered to be the 
stepchild of the veteran.  As noted, VA law and regulation in 
effect in 1996 and at the present time require that the 
veteran and the appellant to have been married and for the 
stepchild to have been a member of the veteran's household.  
In this case, the appellant is not deemed to be the veteran's 
surviving spouse for VA purposes nor does the record support 
that her son was a member of the veteran's household as the 
veteran was residing in VA care for the duration of the 
appellant's relationship to the veteran.  

The Board notes that in conjunction with her claim, the 
appellant has submitted written correspondence and oral 
testimony on her behalf and has also submitted supporting lay 
statements, as previously documented.  The Board does not 
find that any of this evidence changes the outcome in this 
case.  The Board finds the documentary evidence in the VA 
medical records dated from April 1996 to the veteran's death 
to be persuasive.  The evidence submitted by the appellant 
and on her behalf is not credible as it directly conflicts 
with the persuasive evidence of record.  The statements by 
the appellant and the lay persons that the veteran and the 
appellant lived together and were man and wife prior to 
September 1996 (from January 1995) directly contradict the 
statements contemporaneously made by the veteran to VA 
caregivers, as documented in the record.  The statements that 
the veteran and the appellant lived together with her son are 
clearly false and without any merit at all.  Thus, the Board 
finds that the evidence submitted by the appellant and on her 
behalf is not probative and not credible.  


ORDER

The October 1996 award of DIC benefits to the appellant as 
surviving spouse of the veteran was clearly and unmistakably 
erroneous


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

